Citation Nr: 0704845	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-30 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to July 1970 
and on additional  duty with United States Naval Reserves.      

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Boise, Idaho, (hereinafter RO).  That 
decision  found that new and material evidence had been 
received with respect to the claim for service connection for 
bilateral hearing loss, and reopened the claim.  The Board, 
after an independent review of the record, is in agreement 
with this action of the RO, and will adjudicate the claim for 
service connection for bilateral hearing loss below based on 
a de novo review of all the evidence of record.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  Hearing loss and tinnitus were not demonstrated during 
service.  

2.  The weight of the competent evidence is against a 
conclusion that the veteran has a current disability due to 
tinnitus or hearing as a result of service.  

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100-
5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006). 

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran' claims on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, prior to initial adjudication, a letter dated 
in February 2003 satisfied the duty to notify provisions.  As 
for the duty to assist, the veteran's service medical records 
have been obtained, along with VA medical records.  The 
veteran has also been afforded a VA Compensation and Pension 
examination.  This examination included an opinion as to the 
etiologic relationship between hearing loss and tinnitus and 
service, and there is nothing in the reports from this 
examination suggesting this it was "biased" as asserted by 
the veteran's representative, or otherwise incomplete.  As 
such, the additional delay in the adjudication of the 
veteran's appeal which would result from remanding the case 
to again afford the veteran an additional examination as 
requested by the veteran's representative would not be 
justified.  There is also no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).


II. Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including sensironeural hearing loss, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

Summarizing the pertinent evidence with the above criteria in 
mind, the service medical records do not reflect any evidence 
of hearing loss or tinnitus, and testing conducted at the 
July 1970 separation examination showed normal hearing.  The 
veteran's DD Form 214 reflects that he served with the United 
States Navy as an engine mechanic, and his awards and 
decorations reflect Vietnam service.  

The veteran contends that unprotected exposure to acoustic 
trauma during service has resulted in tinnitus and hearing 
loss.  Support for this assertion is contained in a January 
2003 report from the owner of a hearing aid service who 
conducted audiometric testing that revealed bilateral hearing 
loss and tinnitus.  He stated that from "what he was told 
by" the veteran, the veteran's hearing loss was more likely 
than not a result of service.  This individual noted that the 
veteran's active service included exposure to mortars, jet 
aircraft and diesel engines.  He also indicated that the 
veteran took Quinine during service for prevention of 
Malaria, and that it is "medically documented" that Quinine 
causes hearing loss.  

Thereafter, the claims file, to include the opinion above, 
was forwarded to a VA audiologist prior to an examination of 
the veteran in July 2004.  The Board concedes, based on the 
audiometric readings from this examination, that hearing loss 
disability as defined by 38 C.F.R. § 3.385 is currently 
demonstrated.  The examining audiologist, however, after 
referencing the negative audiometric testing at service 
separation, found that "there is no evidence that this 
veteran had hearing loss or any complaint of tinnitus while 
he was in the service."  After finding fault with the 
January 2003 positive opinion set forth above, she concluded 
that the veteran's hearing loss and tinnitus were "less 
likely than not . . . caused by military service."  

Applying the pertinent legal criteria to the fact set forth 
above, the Board notes initially that the adjudication of the 
Board includes the responsibility of determining the weight 
to be given to the evidence of record, and this 
responsibility includes the authority to favor one medical 
opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 
543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  
The Court has held, for example, that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  A 
medical opinion based upon speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the claimant's history, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Further, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical 
opinion based on an inaccurate history provided by the 
veteran is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).

In contrast to the January 2003 positive opinion, which was 
rendered without the benefit of review of the claims file, 
the July 2004 opinion was based on a review of the veteran's 
clinical records, to include the January 2003 opinion and the 
negative service medical records.  The July 2004 opinion was 
supported by reference to the clinical records from service.  
As such, and under the authority set forth above, the Board 
finds the July 2004 opinion to be more probative than that 
rendered in January 2003.  The over 30 year gap between 
separation from service and the first evidence of hearing 
loss or tinnitus also weighs against the veteran's claims.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition); See also  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

With respect to the assertions of the veteran and his wife 
and mother linking hearing loss and tinnitus to service, 
these assertions have no probative value.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (finding that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  In sum, the Board finds 
that the probative weight of the negative evidence exceeds 
that of the positive.  As such, the claims must be denied.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49. 




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


